Citation Nr: 1029013	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for the Veteran's penile shell fragment wound residuals.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran had active duty from June 2002 to September, 2002 and 
from May 2004 to February 2006.  The Veteran served in Iraq.  He 
was awarded the Combat Infantry Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which, in pertinent part, 
established service connection for penile shell fragment wound 
residuals; assigned a noncompensable evaluation for that 
disability; and effectuate the award as of November 21, 2005.  In 
January 2009, the RO increased the evaluation for the Veteran's 
penile shell fragment wound residuals from noncompensable to 10 
percent disabling and effectuated the award as of November 21, 
2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   This matter is on appeal from a January 
2008 decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected penile shell 
fragment wound residuals.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provided a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence 
of such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 10 percent for the 
Veteran's penile shell fragment wound residuals.  The Veteran is 
not prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is styled.  

The Veteran has advanced a claim of entitlement to special 
monthly compensation based on the loss of use of a 
creative organ.  The issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it.  The issue is referred to the RO for appropriate 
action. 


REMAND

The Veteran asserts that an initial evaluation in excess of 10 
percent is warranted for his penile shell fragment wound 
residuals as he has a retained metallic fragment in his penis 
which renders erections painful and functionally impairs his 
ability to have sexual intercourse.  Given the Veteran's 
symptomatology, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2009) 
is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for his penile shell 
fragment wound residuals to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of assignment of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2009).  

2.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his penile shell 
fragment wound residuals.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case (SOC).  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

